Citation Nr: 0307421	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-03 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci




INTRODUCTION

The appellant did not serve on active duty.  He did perform 
Army National Guard service from June 1983 to June 1985, and 
Army Reserve service from June 1985 to March 1995.  His 
reserve component service included a period of basic 
training, from September 12, 1983, to December 16, 1983, and 
other periods of active duty training, the last of which 
occurred in July 1989.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a November 1997 decision by the Buffalo, New 
York, Regional Office (RO).  In June 2000, the Board remanded 
the case for further development of the evidence.


FINDINGS OF FACT

1.  There is no evidence that the appellant sustained a back 
injury during any period of active or inactive duty training.

2.  While the appellant complained of back pain during a 
period of active duty training in 1983, there is no medical 
evidence that that complaint amounted to a manifestation of a 
disease of the back or a residual of an earlier injury.

3.  In April 1996, the appellant complained of back pain and, 
in March 1999, he underwent surgery at L5-S1 for degenerative 
disc disease.

4.  There is no competent medical evidence linking 1999 back 
surgery to 1983 back-pain complaints.


CONCLUSION OF LAW

The appellant did not incur or aggravate a back disorder in 
military service.  38 U.S.C.A. §§ 101(24), (22), (23), 1111, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.304(b), 3.326 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The appellant's service medical records include a report of a 
June 1983 entrance examination where he denied recurrent back 
pain and his spine was normal by clinical evaluation.

In November 1983, the appellant complained of back pain of 
one year's duration, but denied precipitating trauma.  On 
examination, there was increased lordosis of the 
thoracolumbar spine, and tenderness of paravertebral muscles 
on the left from T12 to L2.  Active range of motion was full, 
and there were no neurologic signs in the lower extremities 
indicating spinal pathology.  No diagnosis was entered. 
Williams flexion exercises were prescribed, an over-the-
counter nonsteroidal anti-inflammatory medication was issued, 
and he was profiled.

The appellant returned to the clinic several days later and 
complained of mid-back pain.  There was tenderness of the 
spinous processes from T8 to L1.  There were no neurologic 
signs in the lower extremities indicating spinal pathology, 
active range of motion was full and without spasms, and X 
rays showed a slight straightening of the lumbar curvature, 
most likely due to muscle spasm.  The assessment was 
ligamentous strain versus vertebral defect.  The medication 
and profile were continued.

The appellant returned to the clinic several days later and 
again complained of back pain.  Active range of motion was 
full.  There was tenderness with a minimal spasm of 
paravertebral muscles on the left.  The examiner noted a 
slight curvature of the thoracic spine.  The diagnosis was 
muscle strain, a different medication was prescribed, the 
appellant was referred to the physical therapy clinic, and 
the profile was continued.

A November 1983 record from the physical therapy clinic noted 
postural back pain due to slight scoliosis.

A treatment record dated at the end of November 1983 noted 
that the appellant was "much improved."  Lumbosacral motion 
was pain-free and there was no tenderness to palpation.  The 
assessment was resolving back pain.

In April 1996, the appellant complained of "life-long" low 
back pain at the Hepburn Hospital emergency room.  He said 
that pain had radiated to the left leg for some time, that it 
increased with walking, and that it had worsened during the 
preceding three or four days.  There was tenderness of 
paravertebral muscles, and straight leg raising was to 90 
degrees on the right and 80 degrees on the left.  Deep tendon 
reflexes were intact.  There was otherwise no neurologic 
deficit, and X rays showed no abnormality.  The examiner 
noted that the appellant limped only when he knew he was 
being observed.  The diagnoses were lumbago, sciatica, and 
questionable malingering.

In July 1996, the appellant again complained of back pain at 
the Hepburn Hospital emergency room.  After examination, the 
diagnosis was low back pain and possible disc prolapse.

In December 1996, the appellant complained of low back pain, 
this time radiating to the right leg, at the Hepburn Hospital 
emergency room.  He gave a history of a back injury while 
wrestling at age 7, and said he had had back pain since.  He 
said recent magnetic resonance imaging showed "compression 
and pinched nerves," but he was "unsure of which nerves."  
After examination, which failed to reveal any neurologic 
signs of spinal pathology, the diagnosis was low back pain 
and possible sciatica.

In December 1996, the appellant saw the McKenzie Institute 
for a lumbar spine assessment, and he there reported that he 
"put his back out" while wrestling at 7 years of age.  Also 
in December 1997, the appellant underwent a short course of 
physical therapy at Hepburn Hospital, but he failed to report 
for three appointments in January and the treatment was 
terminated.

In August 1997, the appellant complained of low back pain at 
Hepburn Hospital, and again gave a history of back pain since 
age 7.  After examination, the diagnosis was herniated disc 
at L5-S1.

In another August 1997 record, Gary Flannery, MD, noted the 
appellant's history of injuring his back at the age of 7, and 
having problems since.  He noted the lack of neurologic signs 
of a spinal disorder, but he said that X rays showed 
posterior narrowing of the space at L5-S1.  Dr. Flannery also 
noted a "history" of magnetic resonance imaging which 
showed a small disc herniation superimposed on a posterior 
disc bulge.  

In September 1997, Dr. Flannery examined the appellant 
following his complaints of back pain.  The diagnosis was L5-
S1 disc herniation.  Dr. Flannery injected Depo-Medrol at L4-
5 and, later that month, he injected it at L3-4.

In January 1998, the appellant saw Arnold Criscitiello, MD, 
and gave a history of back pain since a wrestling injury at 
age 7, with a recurrence occurring in 1983 during boot camp.  
Following examination the appellant was diagnosed with 
chronic and predominant lower back pain, without 
radiculopathy.

In January 1998, the appellant was again referred to Hepburn 
Hospital for physical therapy.  There he gave a 27-year 
history of back pain.  The initial assessment showed 
tenderness to palpation, limitation of motion of the lumbar 
spine, and neurologic signs of spinal pathology.

In January 1998, the appellant saw Kelly Scott, MD, and 
reported a back injury at age 7 from wrestling with another 
child.  He said he had had several episodes of back pain 
during adolescence, and reinjured his back in 1983 during 
basic training.  He complained of pain radiating to the left 
leg and numbness of the left foot.  The doctor noted that 
earlier magnetic resonance imaging showed some posterior disc 
bulge at L5-S1 with some encroachment of the nerve root.  
Following examination the clinical impression was left low 
back pain.  The doctor said, however, he was not convinced 
that there was radiculopathy and said he suspected some 
degree of secondary gain.

The reason for the great discrepancy in findings by three 
different examiners in January 1998 is entirely unclear.

February 1998 X rays showed narrowing and vacuum phenomena of 
the disc at L5-S1, and magnetic resonance imaging showed a 
posterior central protrusion of that disc.

In a June 1998 record, Dr. Criscitiello asserted that "the 
pain that [the appellant] sustained from boot camp back in 
1983 has continued to the point that we are considering 
surgical intervention."

Dr. Criscitiello saw the appellant regularly in 1998 and 
early 1999, and noted persistent back pain.  He underwent a 
spinal catheterization at L5-S1 in August 1998, with some 
relief, but the back pain soon recurred.  In March 1999, he 
underwent a spinal fusion at L5-S1, with a left anterior 
iliac bone graft.

In a June 1999 statement, his representative contended that 
the appellant never stated that he had back trouble before 
service, and that VA had no competent evidence to the 
contrary.

Analysis

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  The term "active military, naval, or air service" 
includes active duty, any period of active duty training 
during which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which a veteran was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty training" means full-time training duty-where 
the service member is available for duty around-the-clock-
performed by the reserve components, i.e., the National Guard 
and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty training.  
Inactive duty training is training duty, other than full 
time, performed by the reserve components.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).  A weekend drill is an example 
of inactive duty training.  Thus, in the case of members of a 
reserve component, service connection is granted for either 
an injury or disease incurred during active duty training, 
but only for an injury incurred during inactive duty 
training.

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Since the appellant contends that he has a back 
disorder that had its origin in service in the reserve 
components, medical evidence that links that back disorder to 
service is critical.  On the other hand, the requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

The Board has considered this case in light of the Veterans 
Claims Assistance Act of 2000 (VCAA) which was enacted during 
the course of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA duties pursuant thereto 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, an August 1997 RO letter solicited postservice 
medical evidence from the appellant and offered VA help in 
obtaining it.  The November 1997 RO decision explained 
shortcomings in the appellant's claim, and a February 1998 
Statement of the Case reiterated those shortcomings and 
explained the applicable law.  The June 2000 Board decision 
prescribed needed evidentiary development, and advised the 
appellant that he could submit additional evidence to 
overcome noted shortcomings.  A September 2001 Supplemental 
Statement of the Case explained the VCAA, reviewed evidence 
obtained pursuant to the June 2000 Board decision, and noted 
that it did not overcome the shortcomings in the claim.  
Finally, a March 2003 letter advised the appellant that his 
case was being transferred to the Board, and invited him to 
send any evidence he had directly to the Board.  No response 
has been received.

The evidence of record includes the appellant's service 
medical records and treatment records and examination reports 
from health care providers he identified.  With his August 
1997 claim, the appellant submitted a July 1997 record 
prepared by a Dr. Asim Yousuf, identified elsewhere in the 
file as the appellant's family doctor.  The RO requested 
records from Dr. Yousuf, but the doctor did not respond, and 
the appellant was advised of that fact in the November 1997 
RO decision and in the February 1998 Statement of the Case.  
As of this date, neither the appellant nor his family doctor 
has submitted evidence of treatment between 1983 and 1996.

There is no information, from the appellant or otherwise in 
the claim file, that suggests the location of additional 
relevant evidence.  Further, the Board is unaware of any such 
evidence, and finds that all available probative evidence has 
been obtained and is of record.  Since there is no probative 
evidence that is not already of record, it is not possible 
for VA to notify the appellant of additional evidence he 
should obtain and evidence VA would obtain, and any failure 
to provide such a pro forma notice could not constitute more 
than harmless error.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board finds that all 
relevant evidence has been obtained, and that VA has complied 
with the notice and duty-to-assist provisions of the VCAA.  
The Board therefore turns to the merits of the claim.

The RO has suggested that the appellant had a back disorder 
that preexisted his active duty training.  His representative 
contended in a June 1999 statement, however, that the 
appellant never said he had back trouble before service and 
that VA had no competent evidence to the contrary.  The 
contentions of his representative to the contrary 
notwithstanding, the appellant repeatedly reported a back 
injury sustained while wrestling with another child at age 7.  
Indeed, the evidentiary record clearly and unmistakably shows 
that the appellant entered service with a preexisting back 
disorder.  As the appellant's statements in-service were made 
in contemplation of treatment, the circumstances constitute 
indicia of reliability.  See FED. R. EVID. 803(4), Advisory 
Committee's Note (a statement of medical history made for the 
purpose of medical diagnosis and treatment is admissible as 
an exception to the hearsay rule because of the "patient's 
strong motivation to be truthful").  In addition, the 
appellant told doctors he had episodes of back pain during 
adolescence.  These facts raise the issue of service 
connection for a back disorder on the basis of aggravation in 
service of a preexisting condition.

If disability due to a disorder that preexisted service 
increases during service, the preexisting disorder is 
presumed to have been aggravated in service unless there is a 
specific finding, based on clear and unmistakable evidence, 
that the increased disability is due to the natural progress 
of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
mere transient flare-up during service of a preexisting 
disorder does not, however, in the absence of evidence of a 
worsening of the underlying condition, constitute aggravation 
of the disorder.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, a preexisting back disorder was not noted on 
the appellant's June 1983 entrance examination.  Generally, a 
veteran is presumed to be in sound condition except for 
disorders noted by examiners at the entrance examination.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Since the 
appellant did not have active duty, he is not, at least at 
this point, a veteran, and he is not entitled to the 
presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995).  That said, the Board need not conclude that 
he had a preexisting back disorder because there is no 
medical evidence that, if he had such a disorder, it 
worsened, as opposed to flared up, in service.  Hunt.

Next, the Board turns to a consideration of the events in 
service.  The appellant was in basic training, i.e., active 
duty training, when he complained of back pain, so it matters 
not whether a back disability resulted from injury or from 
disease.  In that regard, though, the appellant contends, 
through his representative, in his March 1999 Substantive 
Appeal, that he sustained an injury in service.  That 
contention is contradicted, however, by contemporaneously 
created service medical records from 1983 which show that 
when the appellant sought treatment for back pain, he denied 
trauma, or injury, to his back, and gave a history of back 
pain during the preceding year.  Thus, there is no evidence, 
the contention of his representative to the contrary 
notwithstanding, that he sustained a back injury in service.

In view of the foregoing, it is necessary to establish a link 
between the appellant's 1999 back surgery and his 1983 
complaints of back pain.  In a June 1998 record, Dr. 
Criscitiello asserted that "the pain that [the appellant] 
sustained from boot camp back in 1983 has continued to the 
point that we are considering surgical intervention."  The 
appellant's representative contended, in the March 1999 
Substantive Appeal and in a June 1999 statement that Dr. 
Criscitiello's report constituted medical evidence of the 
requisite link.  The Board notes, however, that the doctor 
did not examine the appellant in 1983, and there is no 
evidence that he even reviewed the service medical records.  
A postservice reference by a doctor to incidents in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  In fact, it is quite clear that Dr. Criscitiello's 
statement reflected nothing more than history given him by 
the appellant, and a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Accordingly, the statement by Dr. 
Criscitiello does not provide the medical evidence of nexus 
urged by the appellant's representative.  More is needed for 
nexus element of the claim.

The Board notes that the appellant's last period of active 
duty training was in 1989, six years after the November 1983 
back-pain complaints.  Six years is not an insignificant 
period of time, but there is no evidence of back pain during 
subsequent periods of active duty training.  The earliest 
postservice evidence of a back disorder is dated in April 
1996.  The thirteen-year gap, between the in-service 
complaints of back pain and the back pain that culminated in 
the 1999 surgery, is telling because it demonstrates the 
absence of continuity of symptomatology that might otherwise 
establish the requisite link between the appellant's 1983 
active duty training and his current back disability.  
38 C.F.R. § 3.303(b).

In view of the evidence that the appellant did not sustain a 
back injury in service, it is appropriate that the Board 
consider whether the November 1983 complaints of back pain 
were a manifestation of a disease, e.g., degenerative disc 
disease.  In that regard, the Board notes that none of the 
appellant's service medical records reflect a diagnosis of 
degenerative disc disease.  In addition, there is that 13-
year gap between complaints of back pain.  Finally, November 
1983 X rays and April 1996 X rays were negative, but those 
from August 1997 showed narrowing of the L5-S1 disc space.  
In sum, there is no medical evidence of degenerative disc 
disease in 1983, or between 1983 and 1996, and the Board is 
constrained to conclude that the preponderance of the 
evidence is against finding that the appellant incurred or 
aggravated degenerative disc disease in service.

In sum, the evidence of record, though suggestive of a 
preexisting back disorder, does not establish one.  It does 
not show that a preexisting back disorder was aggravated in-
service.  It does not show that the appellant sustained a 
back injury in-service.  Finally, it does not show that he 
incurred degenerative disc disease in service.  Accordingly, 
service connection for a back disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

